NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                    Submitted  February  22,  2016*  
                                                                                                     Decided  February  24,  2016  
  
  
                                                                                                                Before  
  
                                                                                      FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                      MICHAEL  S.  KANNE,  Circuit  Judge  
  
                                                                                      DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  15-­‐‑2646                                                                                                                 Appeal   from   the   United  
                                                                                                                                States   District   Court   for   the  
ABDUWALI  ABDUKHADIR  MUSE,                                                                                                     Southern   District   of   Indiana,  
     Petitioner-­‐‑Appellant,  
                                                                                                                                Terre  Haute  Division.  
                                               v.                                                                                 
                                                                                                                                No.  2:15-­‐‑cv-­‐‑00213-­‐‑JMS-­‐‑DKL  
CHARLES  A.  DANIELS,  Warden,  FCI  Terre  Haute,                                                                              Jane  E.  Magnus-­‐‑Stinson,  Judge.  
     Respondent-­‐‑Appellee.  
  

                                                                                                                Order  
       
     Abduwali  Muse  pleaded  guilty  to  piracy,  18  U.S.C.  §2280,  among  other  crimes,  for  
his  role  in  boarding  the  MV  Maersk  Alabama  in  2009  in  international  waters  off  the  coast  
of  Somalia  and  taking  its  captain  hostage.  
       


                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  15-­‐‑2646                                                                                     Page  2  

     Muse  initially  told  federal  agents  that  he  was  16  at  the  time  of  his  capture,  which  
created  a  potential  for  prosecution  under  the  special  rules  applicable  to  juveniles.  See  18  
U.S.C.  §§  5031–42.  The  day  before  a  hearing  set  to  determine  his  age,  Muse  told  an  FBI  
agent  that  he  was  between  18  and  19.  At  the  hearing  Muse  refused  to  testify.  Magistrate  
Judge  Peck,  of  the  Southern  District  of  New  York,  concluded  that  Muse  was  at  least  18  
when  the  crime  occurred,  which  led  to  his  prosecution  as  an  adult.  He  pleaded  guilty  
and  was  sentenced  to  405  months’  imprisonment.  The  plea  agreement  contains  a  clause  
promising  “not  to  seek  to  withdraw  his  guilty  plea  or  file  a  direct  appeal  or  any  kind  of  
collateral  attack  challenging  his  guilty  plea  or  conviction  based  on  his  age  either  at  the  
time  of  the  charged  conduct  or  at  the  time  of  the  guilty  plea.”  
       
     Notwithstanding  the  waiver,  Muse  filed  a  proceeding  under  28  U.S.C.  §2255  asking  
the  Southern  District  of  New  York  to  set  aside  his  conviction  on  the  grounds  that  a  mag-­‐‑
istrate  judge  lacked  authority  to  decide  whether  he  was  an  adult  in  2009  and  that  his  
lawyer  furnished  ineffective  assistance  by  not  pursuing  that  question  vigorously.  Chief  
District  Judge  Preska  denied  the  motion,  relying  on  the  waiver  in  the  plea  agreement.  
Muse  appealed,  but  the  Second  Circuit  declined  to  issue  a  certificate  of  appealability.  
Turning  to  the  Southern  District  of  Indiana,  where  he  is  imprisoned,  Muse  filed  a  peti-­‐‑
tion  for  a  writ  of  habeas  corpus  under  28  U.S.C.  §2241.  Again  he  lost,  this  time  because  
the  district  court  concluded  that  §2255(e)  applies.  
       
     Section  2255(e)  provides:  “An  application  for  a  writ  of  habeas  corpus  in  behalf  of  a  
prisoner  who  is  authorized  to  apply  for  relief  by  motion  pursuant  to  this  section,  shall  
not  be  entertained  if  it  appears  that  the  applicant  has  failed  to  apply  for  relief,  by  mo-­‐‑
tion,  to  the  court  which  sentenced  him,  or  that  such  court  has  denied  him  relief,  unless  
it  also  appears  that  the  remedy  by  motion  is  inadequate  or  ineffective  to  test  the  legality  
of  his  detention.”  Webster  v.  Daniels,  784  F.3d  1123  (7th  Cir.  2015)  (en  banc),  discusses  
when  §2255  as  a  whole  is  “inadequate  or  ineffective  to  test  the  legality  of”  federal  deten-­‐‑
tion.  The  district  court  properly  concluded  that  Muse  has  not  identified  any  deficiency  
or  inadequacy  in  §2255.  The  reason  he  could  not  contest  the  magistrate  judge’s  decision  
has  nothing  to  do  with  §2255.  It  is,  instead,  the  consequence  of  his  own  decision  to  
waive  any  entitlement  to  raise  the  age  issue  on  collateral  attack.  That  waiver  would  ap-­‐‑
ply  equally  in  a  proceeding  under  §2241,  had  not  §2255(e)  taken  precedence.  
       
     Muse’s  brief  in  this  court  ignores  his  waiver  and  §2255(e)  alike.  Instead  he  presents  
an  argument  about  the  extent  to  which  28  U.S.C.  §636(b)(1)(A)  permits  magistrate  judg-­‐‑
es  to  resolve  contests  about  criminal  defendants’  ages.  The  brief  thus  gives  us  no  reason  
to  question  the  district  court’s  decision.  

                                                                                                AFFIRMED